Allowance
	Claims 1-15 are hereby deemed patentable. 
The specific limitations of “a first connector portion comprising a first sleeve and a first electrical connector, wherein the first sleeve is a tubular structure having a first end and a second end, and wherein the first electrical connector is to removably engage with a first electronic device” and “a second connector portion comprising a second sleeve and a second electrical connector, wherein the second sleeve is a tubular structure having a first end and a second end, and wherein the second electrical connector is to removably engage with a second electronic device” and “an electrical cable connecting the first electrical connector of the first connector portion to the second electrical connector of the second connector portion via the second end of the first sleeve and the second end of the second sleeve” in Claim 1, and similarly in Claims 7 and 10, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Bathiche et al. (US Publication 2016/0306396) discloses a hinge adapter comprising: a first connector portion 202 to removably engage with a first electronic device 102; a second connector portion 204 to removably engage with a second electronic device 104; and a hinge 206 connecting the first connector portion and the second connector portion, wherein the first connector portion is to rotate relative to the second connector portion via the hinge.  However, Bathiche does not disclose the specific limitations as noted above.

Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841